Citation Nr: 0307287	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Service connection for post traumatic stress disorder 
(PTSD)

2.  Service connection for diabetes mellitus, to include as a 
result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) New York, New York Regional Office (RO).  

Pursuant to the veteran's request, in August 2000, a hearing 
at the RO before a local hearing officer was held; a 
transcript of the hearing is in the file.

In August 2002, additional development was undertaken by the 
Board as to the issues in this case, pursuant to authority 
granted by 38 C.F.R. § 19.9 (a)(2) (2002).  Due to this 
development, additional evidence was received.  The Board 
sent notice to the veteran of the completed development in 
March 2003, pursuant to Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  A response was received from the veteran's 
representative in April 2003 that indicated the veteran had 
no further evidence or argument to present.  Therefore, this 
case is now ready for Board review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for PTSD and for diabetes mellitus, to 
include as a result of exposure to herbicide agents has been 
obtained by the RO.

2.  The veteran had active military service in Vietnam during 
the Vietnam Era.

3.  The veteran has a diagnosis of PTSD, medically linked to 
an in service event; the occurrence of the veteran's alleged 
stressor is supported by credible evidence.

4.  It is at least as likely as not that the veteran 
currently has from PTSD resulting from an in service 
stressor.

5.  The veteran has type II diabetes mellitus as a result of 
exposure to herbicide agents during service in Vietnam.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.326 (2002).

2.  Type II diabetes mellitus was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, in light of the favorable decision in this case, 
the Board finds that all duty to assist and to notify the 
veteran pursuant to the VCAA as to the issues of entitlement 
to service connection for PTSD and for diabetes mellitus, to 
include as a result of exposure to herbicide agents, is 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (d),(f) 
(2002); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

In this case, as to service connection for PTSD, the veteran 
has a diagnosis of PTSD from several VA providers based on 
stressors including that in service he would travel to 
Vietnam and transport dead bodies in body bags.  The 
veteran's service records show that he was in receipt of the 
Vietnam Service Medal with one bronze service star and that 
he had two TDY flight orders to travel to Tan Son Nhut, 
Vietnam in March 1969 and May 1970.  The veteran's security 
clearance was top secret.  The veteran's duty title was 
aircraft loadmaster.

Therefore, as the veteran's details regarding that he had TDY 
duty in Vietnam is as reported in his service records, even 
though the specific duties have has not been verified, 
resolving all reasonable doubt in the favor of the veteran, 
the Board finds that the evidence is at least in equipoise 
that the veteran has PTSD which is related to his service.  
In summary, the Board finds that the evidence supports the 
veteran's claim.  38 C.F.R. § 3.102 (2002).

Diabetes Mellitus

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
shall be service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  

Type II diabetes mellitus shall have become manifest to a 
degree of 10 percent or more at any time after service.  38 
U.S.C.A. § 1116.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In this case, the veteran currently has been diagnosed with 
type II diabetes mellitus, by a VA provider, as noted on VA 
examination in February 2002.  Again, the veteran's service 
records show that he was in receipt of the Vietnam Service 
Medal with one bronze service star and that he had two TDY 
flight orders to travel to Tan Son Nhut, Vietnam and in March 
1969 and May 1970.  Therefore, the Board will accept for the 
adjudication of this issue that he served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents.  As such, the Board finds 
that the evidence supports the veteran's claim for service 
connection for type II diabetes mellitus due to exposure to 
herbicide agents in service in Vietnam.   




ORDER

Service connection for post traumatic stress disorder (PTSD) 
is granted.

Service connection for type II diabetes mellitus is granted.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

